Name: 2001/342/EC: Commission Decision of 19 April 2001 concerning a request for exemption submitted by the Netherlands pursuant to Article 8(2)(c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (notified under document number C(2001) 1092)
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  organisation of transport;  land transport;  oil industry;  Europe
 Date Published: 2001-05-03

 Avis juridique important|32001D03422001/342/EC: Commission Decision of 19 April 2001 concerning a request for exemption submitted by the Netherlands pursuant to Article 8(2)(c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (notified under document number C(2001) 1092) Official Journal L 122 , 03/05/2001 P. 0028 - 0028Commission Decisionof 19 April 2001concerning a request for exemption submitted by the Netherlands pursuant to Article 8(2)(c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers(notified under document number C(2001) 1092)(Only the Dutch text is authentic)(2001/342/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers(1), as last amended by Directive 2000/40/EC of the European Parliament and of the Council(2), and in particular Article 8(2)(c) thereof,Whereas:(1) The request for exemption submitted by the Netherlands on 8 January 2001, which reached the Commission on 10 January 2001, contained the information required by Article 8(2)(c) of Directive 70/156/EEC. The request concerns the installation of liquefied petroleum gas (LPG) equipment on three types of M1 class vehicles.(2) The reasons given in the request, according to which such equipment does not meet the requirements of the Directives concerned, in particular Council Directive 70/221/EEC of 20 March 1970 on the approximation of the laws of the Member States relating to liquid fuel tanks and rear protective devices for motor vehicles and their trailers(3), as last amended by Directive 2000/8/EC of the European Parliament and of the Council of 20 March 2000(4), are well-founded.(3) The tests performed to ascertain the safety of the installed LPG fuel system and tank according to UN-ECE Regulation 67.01 have demonstrated an acceptable level of safety and security.(4) In order to assure themselves of the safety of vehicles in service, Member States may periodically carry out leak-tightness tests at a pressure of at least the service pressure.(5) The Community Directives concerned will be amended in order to permit the production of vehicles powered by LPG.(6) The measure provided for by this Decision is in accordance with the opinion of the Committee on Adaptation to Technical Progress set up by Directive 70/156/EEC,HAS ADOPTED THIS DECISION:Article 1The request submitted by the Netherlands for an exemption concerning the production and placing on the market of three types of M1 class vehicles powered by liquefied petroleum gas is approved.Article 2This Decision is addressed to the Kingdom of the Netherlands.Done at Brussels, 19 April 2001.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 42, 23.2.1970, p. 1.(2) OJ L 203, 10.8.2000, p. 9.(3) OJ L 76, 6.4.1970, p. 23.(4) OJ L 106, 3.5.2000, p. 7.